By JUDGE JAMES E. KULP
After mature consideration of the positions of the respective parties, the Court sustains the Defendant’s objections to interrogatories 5 and 6.
In the Court’s opinion these interrogatories would place an undue burden and expense upon the defendant. See Rule 4:1(c). Furthermore, the Court finds the provisions of Rule 4:8(f) to be inapplicable to the circumstances of this matter. The records in question are confidential tax records, and it would be unwarranted to allow them to be examined by plaintiffs. See § 58.1-3 of the Code of Virginia. The privacy rights of hundreds of citizens and businesses are at stake, and their rights should not be trampled upon except in the most extraordinary circumstances. The Court finds no such circumstances existing here.